Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "performing conductive treatment on the insulating layer by means of vacuum plating; placing an insulating layer matrix having undergone conductive treatment" in page 1.  There is insufficient antecedent basis for this limitation in the claim.
However, it is unclear if the “an insulating layer matrix” is a new part unrelated to the previous process, or the process of “performing conductive treatment on the insulating layer by means of vacuum plating” resulted in an insulating layer matrix.
obtaining an insulating layer matrix”.

Claim 1 recites the limitation "placing an insulating layer matrix having undergone conductive treatment in an alkaline electrolyte, and performing electroplating sedimentation on the surface of the matrix" in page 1.  There is insufficient antecedent basis for this limitation in the claim.
However, it is unclear if “the matrix” is a new part unrelated to the previous process, or “the matrix” is the same as “insulating layer matrix”.
For the sake of expedite prosecution the examiner interprets this as “performing electroplating sedimentation on the surface of the insulating layer matrix”.

Claim 1 recites the limitation "obtain a micro-etched layer; placing the micro-etched metal shielding layer…" in page 1.  There is insufficient antecedent basis for this limitation in the claim.
However, it is unclear if the “micro-etched metal shielding layer” is a new part and unrelated to the previous process, or “micro-etched layer” is the same as “micro-etched metal shielding layer”.
For the sake of expedite prosecution the examiner interprets this as “obtain a micro-etched metal shielding layer; placing the micro-etched metal shielding layer…”.

Claim 2 recites the limitation "performing electroplating sedimentation on the surface of the matrix " in page 1.  There is insufficient antecedent basis for this limitation in the claim.
However, it is unclear if “the matrix” is a new part unrelated to the previous process, or “the matrix” is the same as “insulating layer matrix”.
For the sake of expedite prosecution the examiner interprets this as “performing electroplating sedimentation on the surface of the insulating layer matrix”.

Claim 7 recites the limitation "The method for preparing the electromagnetic shielding film according to claim 5, wherein a method for preparing the modified epoxy resin is as follows" in page 2. However, there is no mention in claim 1 of “modified epoxy resin”. 
Where in claim 6 it states “the modified epoxy resin is a thermosetting epoxy resin”  There is insufficient antecedent basis for this limitation in the claim.
For the sake of expedite prosecution the examiner interprets this as “The method for preparing the electromagnetic shielding film according to claim 6”.

Claim 9 recites the limitation " The method for preparing the electromagnetic shielding film according to claim 5, wherein based on the total weight of the mixed conductive material being 100%, the weight percentage of the metal conductive particles" in page 3. However, there is no mention in claim 1 of “metal conductive particles”. 
Where in claim 6 it states “the conductive adhesive layer is made of a mixed conductive material formed by compounding a modified epoxy resin and metal conductive particles”  There is insufficient antecedent basis for this limitation in the claim.
claim 6”.

Claims 10-13 recites the limitation " working pressure: 500~1000V" in page 3.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of expedite prosecution the examiner interprets this as “working voltage: 500~1000V”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG Pub 2017/0251550 A1) in view of Chung (PG Pub 2013/0206315 A1) and in further view of Minevski (PG Pub 2004/0256236 A1) and in further view of Yang (KR 101416438 B1).
Consider Claim 1, Su teaches the process of forming electromagnetic shielding film (abstract). Su teaches the process of shielding structure (of embodiment 8) using the structured formed in embodiment 2 [0130], where the shielding structure in embodiment 2 have a peelable carrier film (1) (Fig. 2, [0082]), where the peelable carrier film is made from polyester having a release effect [0013]. Therefore, the carrier film made of polyester is considered an insulating layer. Su teaches the structure is formed by applying an anti-oxidation layer (2) on peelable carrier film (1) [0082], where the anti-oxidation layer (2) comprises material such as nickel, copper or combination deposited using PVD (vacuum plating) [0087] as conductive layer. Therefore, the conductive layer on the insulting layer forms the insulating layer matrix. Su teaches the process conductor layer (3) [0082], formed by applying conductor layer (31) using electroplating processes for depositing material such as aluminum, titanium, nickel, copper or combination [0089], and then a conductor layer (32) using electroplating processes for depositing material such as aluminum, titanium, nickel, copper or combination [0090], obtaining conductor layer (3) as a metal shielding layer. Su teaches the process of micro-etching the conductive layer (32) using micro-etching solution obtaining a micro-etch layer (figure 2, [0091]). Su teaches the process of applying conductive adhesive film layer (4) of a mixture of adhesive and conductive particle [0092], where this structure is continued in embodiment 8, by applying to the conductive adhesive layer film (4) a shielding film (5) (figure, 8, [0130]), where the shielding film (5) is a protective film layer.
Su does not teach the application of insulator layer on the carrier film layer, or the use of conductive adhesive between the conductive layer and the protective film layer.
However, Chung is in the process of forming electromagnetic shielding film (abstract), teaches the process of applying insulating layer (40) on the first protective film (50) (as a carrier film layer) followed by applying metal/conductive layer (30) on the insulating layer (40), and applying conductive adhesive layer (20) between the metal/conductive layer (30) and second protective film (10) as protective film (figure 1, [0075]-[0076]), where the first protective film as a release film [0025]. Chung teaches the adhesive layer comprises conductive fillers [0055].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Su with Chung to use insulating layer on the carrier substrate, to provide with an improved flexibility of the formed structure [0014], and the use of conductive adhesive film, to provide high flexibility and high conductivity [0016].
The combined Su (with Chung) does not teach the process of chemical plating process by electroplating sedimentation process.
However, Minevski is in the process of electroplating deposition of metal particle and dissolved metal ions onto a substrate as electro-codepositing process (abstract, [0039]) known as electroplating sedimentation process, teaches the process of using working electrode as a substrate [0019], where the substrate is made of material such as copper, aluminum, iron, nickel, zinc and or combination [0043]. Minevski teaches the metal/alloyed particles made from aluminum, copper, iron, nickel or combination [0020], where the solution is processed at pH of 7 [0021], as an alkaline solution precipitation process. Minevski teaches the repeat process of plating until desired thickness [0056].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Su (with Chung) with Minevski to deposit the metal shielding 
The combined Su (with Chung and Minevski) does not teach the processing the process of acidic electrolyte.
However, Yang is in the prior art of forming an electronic product such as touchscreen (abstract), teaches the process of depositing and nickel copper layer (302) on a substrate (301) followed by depositing a copper layer (303) on the nickel copper layer (302) (page 5, 5th paragraph, figure 3A-3B). Yang also teaches the process of etching using an etching solution forming a metal mesh (page 5, 5th paragraph, figure 3C), followed by a process of applied blackening layer (304/305) (page 5, 5th paragraph, figure 3D) using solution comprising organic acid and surfactant/electrolyte, as acidic electrolyte solution (page 6, 6th paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Su (with Chung and Minevski) with Yang to process the forming of foamed metal layer using acidic electrolyte, providing the electromagnetic shielding structure with an improved characteristics such as absorbing the light (page 5, 2nd paragraph).
Consider Claim 2, the combined Su (with Chung and Minevski and Yang) teaches in the sedimentation plating process the use of current of at least 5 A (Chung, abstract) encompassing 5-50 A, and the use of metal ions (zinc chloride) with concentration of 30 g/l (Col. 9, lines 45-50), with alkaline environment (ammonium chloride) (Col. 9, lines 45-50), thus encompassing pH 7-13. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
Consider Claims 6-7 and 9, the combined Su (with Chung and Minevski and Yang) teaches the conductive adhesive includes thermosetting modified epoxy resin (rubber-modified epoxy resin) with conductive particles (carbon black) (Chung, [0079]), where the conductive adhesive include curable agents such as isocyanate (Chung, [0061]), with conductive particles of 10-60wt. % (Chung, [0061]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).

Claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG Pub 2017/0251550 A1) in view of Chung (PG Pub 2013/0206315 A1) and in further view of Minevski (US. Pat. 6,010,610) and in further view of Yang (KR 101416438 B1) and in further view of Hemphill (US Pat. 6,168,706 B1).
Consider Claim 3, the combined Su (with Chung and Minevski and Yang) teaches the micro-etching process (Su, [0091]), in claims 1-2. 
The combined Su (with Chung and Minevski and Yang) does not teach the inorganic acid concentration, etching agent concentration or the current amount.
However, Hemphill is in the prior art of etching process (abstract), teaches the process of electrolytic bath have inorganic acid (such as perchlorate) with 0.5-36% by wt., and etching agent (sulfuric acid) with 0.1-25 % by wt. (from Col. 2, line 59 to Col. 3, line 5), with current ranging from 12-24 A (table 1), where it would be obvious for ordinary skilled person in the art to calculate the weight percent into gram per liter, using In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Su (with Chung and Minevski and Yang) with Hemphill to use the above solution for a micro-etching process, to provide with an improved electrical properties (Col. 2, lines 43-49).
Consider Claim 5, the combined Su (with Chung and Minevski and Yang and Hemphill) teaches the sedimentation solution includes the process using voltage 1.5-7V (Minevski, [0023]), where it would be obvious for ordinary skilled person in the art to calculate the current from the voltage during the electroplating process, and teaches process in an acidic solution (third electrolyte) using citric acid, thus having acidic pH of less than 4 (Minevski, [0022]), and having Zn ion with 2-12 g/l (Minevski, [0022]-[0023]), and nickel with 2-12 g/l (Minevski, [0022]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 8, the combined Su (with Chung and Minevski and Yang and Hemphill) teaches the conductive/conductor layer (3) comprise metal such as silver, gold, zinc, iron, titanium, aluminum, titanium, nickel, copper or combination (Su, [0089]-[0090]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Su (PG Pub 2017/0251550 A1) in view of Chung (PG Pub 2013/0206315 A1) and in further view of Minevski (US. Pat. 6,010,610) and in further view of Yang (KR 101416438 B1) and in further view of Okazaki (PG Pub 2008/0230393 A1).
Consider Claim 4, the combined Su (with Chung and Minevski and Yang) teaches the acidic-electrolyte process/blackening process (Yang, figure 3D), in claim 2. 
The Su (with Chung and Minevski and Yang) does not teach the content of the acidic electrolyte solution.
However, Okazaki is in the prior art of forming electromagnetic shielding device [0001], teaches the process of acid electrolyte process/blackening process [0213], using metal ion (metal source) concentration with 50-250 g/l, which includes acids as citric acid (Hydrogen ion source) [0214], with voltage between 0.1-100 V [0203]. Where it would be obvious for ordinary skilled person in the art to calculate and convert the voltage to current, achieve the claimed range, using routine experimentation and known engineering principles, where if the values where outside the range, it would be obvious for ordinary skilled person to adjust the amount using known engineering principles and routine experimentation, with reasonable expectation of success. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Su (with Chung and Minevski and Yang) with Okazaki to using the above acidic electrolyte solution/condition, to provide with a desired .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG Pub 2017/0251550 A1) in view of Chung (PG Pub 2013/0206315 A1) and in further view of Minevski (US. Pat. 6,010,610) and in further view of Yang (KR 101416438 B1) and in further view of Haijun (CN 101108546A). 
Consider Claims 10-13, the combined Su (with Chung and Minevski and Yang) teaches the acidic-electrolyte process/blackening process (Yang, figure 3D), in claim 1-4. 
The combined Su (with Chung and Minevski and Yang) does not teach the vacuum plating working conditions.
However, Haijun is in the prior art of vacuum deposition/plating for forming shielding device (abstract) such as electromagnetic shielding (page 3, 8th paragraph), teaches the process to include plating speed of 0.4-8 m/min, working pressure of 0.1-10 Pa, electrical current of 3-300 A, voltage of 500-3000V (page 4, 3rd-2nd to last paragraph), with argon as inert gas with 4.3×10-1 Pa (page 5, last paragraph), and resistance of 0.005-0.03 Ω (page 4, 2nd paragraph). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Su (with Chung and Minevski and Yang) with Haijun to process the vacuum plating using the above working conditions, to provide with a shielding effectiveness of larger than 70 dB (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718

/DAVID P TUROCY/Primary Examiner, Art Unit 1718